DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendments, IDS and arguments filed 2/25/2021 have been fully considered but they are not entirely persuasive.
Concerning the applicant’s arguments regarding previous 112 rejections, as the applicant has provided further clarification of the phrase “aqueous solution of quaternary ammonium salt” these rejections are withdrawn.
Concerning the applicant’s arguments regarding the Egbe reference, the examiner agrees that the newly amended claims now require amounts well below those taught in the Egbe reference.  The examiner further agrees that Egbe teaches away from the use of high amounts of quaternary compounds now required by the instant claims.  Therefore the prior art rejections based on Egbe are hereby withdrawn.
Concerning the Heo reference, the applicant makes two arguments.  The first argument stating Heo requires compounds which are excluded by the instant claims.  The second argument that Heo teaches composition without the required compound and they perform poorly and would not perform for the intended use of the instant invention.
The applicant’s claims use the transitional phrase “comprising.”  The use of this phrase does not exclude the addition of any compound.  Nor does the use of this phrase teach away from additional compounds that may be required in the prior art.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does 
The applicant points to examples taught by Heo which do not contain the required compound and those compositions perform poorly.  The non-preferred embodiments and alternative embodiments constitute prior art.  Thus when read broadly Heo teaches compositions with and without this essential compound. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
Concerning the applicant’s arguments related to the high performance of the instant invention, these argument are considered.  However, it has not been shown that the compositions of Heo would not perform similarly as Heo provides teachings which meet the material limitations described by the instant claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEO; Jun et al. (US 20160376532 A1).
Heo teaches cleaner compositions for removing metal oxides and abrasives post-CMP without corroding the metal surface (see abstract).  The cleaner compositions uses specific compounds to prevent the oxidation of the metal layer (par 42 and 43).
Heo teaches the composition may further include quaternary ammonium compounds (par 50) in amounts from 0.1-30% (par 53) and specifically names TMAH (par 51).

In paragraph 62, Heo teaches the inclusion of azole type corrosion inhibitors including the use of mercaptobenzoxazole (par 68).  The compounds are used in amounts from 0.001-5% of the composition (par 73).
Concerning the solvent, Heo teaches in paragraph 83 the composition can contain various solvents including polyols like ethylene glycol and propylene glycol.
In paragraph 85, Heo teaches the dilution of these composition with water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761